EXHIBIT 10.1

PENN VIRGINIA CORPORATION

THIRD AMENDED AND RESTATED 1999 EMPLOYEE STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to foster and promote the long-term success of the
Company and increase shareholder value by: (a) motivating superior performance
by providing to the Company’s employees long-term incentives and rewards for
making major contributions to the Company’s success; (b) strengthening the
Company’s ability to retain key employees and to attract and retain outside
talent by providing incentive compensation opportunities competitive with other
companies similar to the Company; and (c) enabling employees to participate in
the long-term growth and financial success of the Company.

 

2. Definitions

(a) “Beneficiary” means the beneficiary chosen by the Optionee who is eligible
to receive benefits under Section 8(b).

(b) “Board” means the board of directors of the Parent Company.

(c) “Cashless Exercise” means the manner of exercise of an Option described in
Section 8(h).

(d) “Cause” means (i) with respect to an Optionee or Participant who has an
employment or change of control severance agreement with the Company, “cause” as
defined in such agreement or (ii) with respect to an Optionee or Participant who
does not have an employment or change of control agreement with the Company,
conduct on the part of an Optionee or Participant that involves (A) willful
failure to perform the Participant’s or Optionee’s duties or (B) engaging in
serious misconduct injurious to the Company.

(e) “Change of Control” means the occurrence of any of the events described in
Section 14.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee described in Section 5.

(h) “Company” means Penn Virginia Corporation and each of its Subsidiary
Companies and any successor corporation.



--------------------------------------------------------------------------------

(i) “Date of Grant” means the date on which an Option or a Restricted Stock
Award is granted.

(j) “Deferred Shares Account” means the account described in Section 8(d).

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Option” means any stock option granted under the Plan and described in
Section 3(a).

(m) “Optionee” means a person to whom an Option has been granted under the Plan,
which Option has not been exercised and has not expired, terminated or been
forfeited.

(n) “Parent Company” means Penn Virginia Corporation.

(o) “Participant” means a person to whom a Restricted Stock Award has been
granted under the Plan the Restriction Period of which has not expired.

(p) “Plan” means the Penn Virginia Corporation Third Amended and Restated 1999
Employee Stock Incentive Plan.

(q) “Restricted Stock Award” means any award of Shares granted under the Plan
and described in Section 3(b).

(r) “Restricted Stock” means Shares granted pursuant to a Restricted Stock
Award.

(s) “Restriction Period” means the period of time commencing with the Date of
Grant during which restrictions shall apply to the Shares subject to a
Restricted Stock Award.

(t) “Retirement” means the voluntary termination by an Optionee or a Participant
of his employment with the Company after such Optionee or Participant has
(i) reached the age of 62 and (ii) provided at least ten consecutive Years of
Service.

(u) “Shares” means shares of common stock of the Parent Company.

(v) “Subsidiary Companies” means all corporations that at any relevant time are
subsidiary corporations of the Parent Company within the meaning of section
424(f) of the Code.

(w) “Value” on any date means the closing stock price for a Share on the
principal national securities exchange on which the Shares are listed on such
date (or if such securities exchange shall not be open for the trading of
securities on such date,

 

2



--------------------------------------------------------------------------------

the last previous day on which such exchange was so open) or, if there is no
closing price on such date, the closing stock price on the date nearest
preceding such date.

(x) “Vesting Period” means the period of time commencing with the Date of Grant
during which the Option is not yet exercisable.

(y) “Year of Service” means any calendar year in which an employee of the
Company is paid or entitled to be paid for 1,000 hours of service.

 

3. Rights To Be Granted

The following rights may be granted under the Plan:

(a) Options, which give the Optionee the right for a specified time period, to
purchase a specified number of Shares for a price equal to the Value of such
Shares on the Date of Grant subject to forfeiture under certain circumstances
upon termination of employment during a Vesting Period applicable to the
Options; and

(b) Restricted Stock Awards, which give the Participant, without payment, a
specified number of Shares subject to forfeiture under certain circumstances
upon termination of employment during a Restriction Period applicable to the
Shares.

 

4. Stock Subject to Plan

Subject to Section 13, not more than 2,600,000 Shares in the aggregate may be
issued pursuant to the Plan. For purposes of determining the number of Shares
issued under the Plan, no Shares shall be deemed issued until they are actually
delivered to a Participant, Optionee or any other person in accordance with
Section 8(b). Shares covered by Options or Restricted Stock Awards that either
wholly or in part expire or are forfeited or terminated shall be available for
future issuance under the Plan. Further, any Shares tendered to or withheld by
the Company in connection with the exercise of Options, or the payment of tax
withholding on any Option or Restricted Stock Award, shall also be available for
future issuance under the Plan.

 

5. Administration of Plan

(a) The Plan shall be administered by the Committee, which shall be composed of
three directors of the Parent Company appointed by the Board who are
“non-employee directors” as defined under rules promulgated under Section 16(b)
of the Exchange Act.

(b) The Committee may delegate, to a person designated from time to time by the
Committee as the Plan Administrator, the right to approve or exercise any
discretion given to the Committee pursuant to Sections 8(c), 8(g) and 9(e).

 

3



--------------------------------------------------------------------------------

6. Grant of Rights

Subject to Section 7, the Committee or the Board may grant Options and
Restricted Stock Awards to eligible employees of the Company as described in
Section 7.

 

7. Eligibility

(a) Options may be granted to any employee of the Company.

(b) Restricted Stock Awards may be granted only to key employees of the Company,
who are designated as such by the Committee or the Board.

 

8. Option Agreements and Terms

All Options shall be granted prior to December 3, 2008 and be evidenced by
option agreements executed on behalf of the Parent Company and by the respective
Optionees. The terms of each such agreement shall be determined from time to
time by the Committee, consistent, however, with the following:

(a) Option Price. The option price per Share of any Option granted to an
Optionee shall be equal to the Value of the Share on the Date of Grant.

(b) Restrictions on Transferability. An Option shall not be transferable prior
to the termination of the Vesting Period with respect thereto unless otherwise
determined by the Committee and specified in the option agreement. Thereafter,
unless otherwise determined by the Committee and specified in the option
agreement, an Option shall not be transferable otherwise than (i) by will or the
laws of descent and distribution or (ii) to the spouse, children or
grandchildren of the Optionee or a trust for the exclusive benefit of any such
family member, provided, however, that no such family member shall be permitted
to make any subsequent transfer of any such Options except back to the original
Optionee and all Options transferred to any such family member shall remain
subject to all terms and conditions set forth herein. During the lifetime of the
Optionee, an Option shall be exercisable only by him or by any transferee to
whom an Option was transferred in accordance with subsection (b)(ii). Upon the
death of an Optionee or the transfer in accordance with subsection (b)(ii), the
person to whom the rights shall have been transferred or passed by will or by
the laws of descent and distribution may exercise any Options only in accordance
with the provisions of Section 8(f); provided, that, notwithstanding the
foregoing, an Optionee may designate in writing on a form provided by the
Company a Beneficiary who may exercise any Options in accordance with
Section 8(f).

(c) Payment. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or, at the election of the person exercising the Option
and subject to the approval of the Committee at the time of exercise, by
surrendering, or by the Parent Company’s withholding from Shares purchased,
Shares with an aggregate

 

4



--------------------------------------------------------------------------------

Value, on the date immediately preceding such exercise date, equal to all or any
portion of the option price not paid in cash. With the consent of the Committee,
payment for Shares purchased upon the exercise of an Option may be made in whole
or in part by Restricted Stock (based on the fair market value of the Restricted
Stock on the date the Option is exercised as determined by the Committee). In
such case, the Shares to which the Option relates shall be subject to the same
forfeiture restrictions existing on the Restricted Stock exchanged thereof.
Payment for Shares purchased upon the exercise of an Option may also be made
pursuant to a Cashless Exercise.

(d) Issuance of Certificates; Payment of Cash. Only whole Shares shall be
issuable upon exercise of Options. Any right to a fractional Share shall be
satisfied in cash. Upon receipt of payment of the option price and any
withholding taxes payable pursuant to subsection (g), the Parent Company shall
deliver to the exercising Optionee a certificate for the number of whole Shares
and a check for the Value on the date of exercise of the fractional Share to
which the person exercising the Option is entitled or, if such Optionee has made
a deferral election pursuant to Section 12, Shares subject to such election
shall be delivered to the Deferred Shares Account, which shall be maintained for
such purpose by the Parent Company or an administrator appointed by the Parent
Company. The Parent Company shall not be obligated to deliver any certificates
for Shares until such Shares have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange upon which outstanding
Shares of such class at the time are listed nor until there has been compliance
with such laws or regulations as the Parent Company may deem applicable. The
Parent Company shall use its best efforts to effect such listing and compliance.

(e) Periods of Exercise of Options. An Option shall be exercisable in whole or
in part at such time as may be determined by the Committee and stated in the
option agreement; provided that no Option shall be exercisable before one year
from the Date of Grant except as otherwise determined by the Committee or as
provided in clauses (iii) and (iv) below and Section 14 and that no Option shall
be exercisable after ten years from the Date of Grant:

(i) In the event an Optionee ceases to be an employee of the Company for any
reason other than death, disability (as determined by the Committee), Retirement
or termination for Cause (A) any Option held by such Optionee the Vesting Period
with respect to which has not terminated shall expire and (B) any Option held by
such Optionee the Vesting Period with respect to which has terminated shall be
exercisable until the earlier of that date which is (A) 90 days after the date
on which the Optionee’s employment ceased or (B) the ten year anniversary of the
Date of Grant. An Option exercisable after the date of such cessation shall be
exercisable only to the extent exercisable as of the date of such cessation.

(ii) In the event an Optionee’s employment with the Company terminates for
Cause, any unexercised Options held by such Optionee shall

 

5



--------------------------------------------------------------------------------

terminate on the earlier of the date of employment termination or notice of such
termination.

(iii) In the event an Optionee ceases to be an employee of the Company by reason
of his death or disability, any Option granted to such Optionee shall
immediately become exercisable and shall remain exercisable until the earlier of
that date which is (A) one year after the date of death or disability or (B) the
ten year anniversary of the Date of Grant.

(iv) In the event an Optionee ceases to be an employee of the Company by reason
of his Retirement, any Option granted to such Optionee shall immediately become
exercisable and shall remain exercisable until the ten year anniversary of the
Date of Grant.

(f) Date and Notice of Exercise. Except with respect to Cashless Exercises, the
date of exercise of an Option shall be the date on which written notice of
exercise, addressed to the Parent Company at its main office to the attention of
its Secretary, is hand delivered, telecopied or mailed, first class postage
prepaid; provided that the Parent Company shall not be obliged to deliver any
certificates for Shares pursuant to the exercise of an Option until the Company
shall have received payment in full of the option price for such Shares and any
withholding taxes payable pursuant to subsection (g). Each such notice of
exercise shall be irrevocable when given. Each notice of exercise must include a
statement of preference as to the manner in which payment to the Parent Company
shall be made (Shares or cash, a combination of Shares and cash or by Cashless
Exercise).

(g) Payment of Withholding Taxes. Full payment for the amount of any taxes
required by law to be withheld upon the exercise of an Option shall be made, on
or before the date such taxes must be withheld, in cash or, at the election of
the person recognizing income upon exercise of the Option and subject to the
approval of the Committee, by surrendering, or by the Parent Company’s
withholding from Shares purchased, Shares with an aggregate Value on the date
immediately preceding the date the withholding taxes due are determined (the
“Tax Date”) equal to all or any portion of the withholding taxes not paid in
cash. Payment for such taxes may also be made pursuant to a Cashless Exercise.

(h) Cashless Exercise. In addition to the methods of payment described in
Sections 8(c) and 8(g), an Optionee may exercise and pay for Shares purchased
upon the exercise of an Option through the use of a brokerage firm to make
payment to the Company of the option price and any taxes required by law to be
withheld upon exercise of the Option either from the proceeds of a loan to the
Optionee from the brokerage firm or from the proceeds of the sale of Shares
issued pursuant to the exercise of the Option, and upon receipt of such payment
the Company shall deliver the Shares issuable under the Option exercised to such
brokerage firm (a “Cashless Exercise”). Notwithstanding anything stated to the
contrary herein, the date of exercise of a Cashless Exercise shall be the date
on which the broker executes the sale of

 

6



--------------------------------------------------------------------------------

exercised Shares or, if no sale is made, the date the broker receives the
exercise loan notice from the Optionee to pay the Company for the exercised
Shares.

 

9. Restricted Stock Award Agreements and Terms

All Restricted Stock Awards shall be granted prior to December 3, 2008 and be
evidenced by restricted stock award agreements executed on behalf of the Parent
Company and by the respective Participants. The terms of each such agreement
shall be determined from time to time by the Committee, consistent, however,
with the following:

(a) Restrictions on Transferability. During the Restriction Period, neither a
Restricted Stock Award nor any interest therein shall be transferable otherwise
than by will or the laws of descent and distribution. Upon the death of a
Participant, the person to whom the rights shall have passed shall become
entitled to the restricted Shares only in accordance with subsection (d).

(b) Issuance of Certificates. Upon receipt from a Participant of a fully
executed restricted stock award agreement and a stock power relating to the
Shares issuable thereunder executed in blank by the Participant, the Parent
Company shall issue to such Participant the Shares subject to the Restricted
Stock Award. The certificates representing such Shares shall be registered in
such Participant’s name, with such legend thereon as the Committee shall deem
appropriate. The Parent Company shall retain the certificates for such Shares
pending the termination of the Restriction Period or forfeiture thereof. Upon
termination of the Restriction Period of any such Shares, the Parent Company
shall deliver to the Participant the certificates for such Shares. The Parent
Company shall not be obligated to deliver any certificates for Shares until such
Shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange upon which outstanding Shares of such class
at the time are listed nor until there has been compliance with such laws or
regulations as the Parent Company may deem applicable. The Parent Company shall
use its best efforts to effect such listing and compliance.

(c) Restriction Period. The Restriction Period for Restricted Stock Awards
granted to a Participant shall be determined by the Committee and specified in
the restricted stock award agreement, provided that no Restriction Period shall
terminate less than one year or greater than five years from the Date of Grant
except pursuant to subsection (d). Notwithstanding the foregoing, only whole
Shares shall be issuable with respect to Restricted Stock Awards. In the event a
Participant shall become entitled to a fractional Share, such fractional Share
shall not be issuable unless and until the Participant becomes entitled to such
number of fractional shares as shall be equal in sum to a whole Share.

 

7



--------------------------------------------------------------------------------

(d) Forfeiture of Shares; Vesting on Disability, Death or Retirement.

(i) In the event a Participant ceases to be an employee of the Company for any
reason other than his death, disability or Retirement, any Shares subject to
such Participant’s Restricted Stock Award the Restriction Period with respect to
which has not terminated shall automatically be forfeited by the Participant and
revert to and become the property of the Company.

(ii) Except as shall have otherwise been determined by the Committee and
specified in the restricted stock award agreement, in the event a Participant
ceases to be an employee of the Company by reason of his death, disability or
Retirement, the Restriction Period with respect to any Shares subject to such
Participant’s Restricted Stock Award which has not terminated shall
automatically terminate effective on the date of death, disability or
Retirement.

(e) Payment of Withholding Taxes. Full payment for the amount of any taxes
required by law to be withheld in connection with a Restricted Stock Award shall
be made, on or before the date such taxes must be withheld, in cash or, at the
written election of the Participant and subject to the approval of the
Committee, by surrendering, or by the Parent Company’s withholding from Shares
subject to such Restricted Stock Award Shares with an aggregate Value on the Tax
Date equal to all or any portion of the withholding taxes not paid in cash.

 

10. Termination of Employment

For the purposes of the Plan, a transfer of an employee between two employers,
each of which is a Company, shall not be deemed a termination of employment.

 

11. Rights as Shareholders

(a) An Optionee shall have no right as a Shareholder with respect to any Shares
covered by his Options until the date of the issuance of a stock certificate to
him for such Shares.

(b) Except as shall have been determined by the Committee and specified in the
restricted stock award agreement, pending forfeiture of Shares subject to a
Restricted Stock Award, the Participant thereunder shall have all of the rights
of a holder of such Shares including without limitation the right to receive
such dividends as may be declared from time to time and to vote such Shares (in
person or by proxy).

 

12. Deferral Election

(a) Notwithstanding any provision of the Plan to the contrary, any Participant
or Optionee may elect, with the concurrence of the Committee and consistent with
any rules and regulations established by the Committee, to defer the receipt of
unrestricted Shares that the Participant or Optionee would otherwise receive
pursuant to Section 8

 

8



--------------------------------------------------------------------------------

or Section 9, provided that such election is made no later than the date that is
twelve (12) months prior to the date such Shares would otherwise be received.
Such election shall be made by written notice addressed to the Parent Company at
its main office to the attention of its Secretary hand delivered, telecopied or
mailed, first class postage prepaid.

(b) Deferrals will only be allowed while the Participant or Optionee is an
Employee of the Company. Any election to defer the receipt of Shares shall be
irrevocable as long as the Participant or Optionee remains an Employee.

(c) Shares the receipt of which is deferred pursuant to this Section 12 shall be
distributed upon the Participant’s or Optionee’s termination of employment.

(d) The Committee may, in its sole discretion, allow for the early payment of
the unrestricted Shares deferred pursuant to this Section 12 in the event of an
“unforeseeable emergency” of the Participant or Optionee. An “unforeseeable
emergency” is defined as an unanticipated emergency caused by an event beyond
the control of the Participant or Optionee, that would, in the Company’s
judgement, result in severe financial hardship if the distribution were not
permitted. Additionally, the Committee may distribute the unrestricted Shares
deferred by all Participants or Optionees pursuant to this Section 12 if the
Committee determines, in its discretion, that the continued deferral of Shares
hereunder is no longer in the best interests of the Company.

 

13. Adjustments Upon Changes in Capitalization

In the event of a stock dividend, stock split, recapitalization, combination,
subdivision, issuance of rights, or other similar corporate change, the Board
shall make an appropriate adjustment in the aggregate number of Shares that may
be subject to Options and Restricted Stock Awards, the number of Shares subject
to each then outstanding Option and the option price of each then outstanding
Option.

 

14. Change of Control

(a) A Change of Control shall be deemed to have occurred upon the occurrence of
any of the following events:

(i) any person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities;

 

9



--------------------------------------------------------------------------------

(ii) during any period of two consecutive years (not including any period prior
to the effective date of this Agreement), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (v) of this Change of
Control definition and excluding any individual whose initial assumption of
office occurs as a result of either (A) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or (B) an actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 75% of the combined
voting power of the voting securities of the Company (or such surviving entity
or parent entity, as the case may be) outstanding immediately after such merger
or consolidation;

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company; or

(v) the sale or disposition by the Company of all or substantially all of the
assets of the Company, it being acknowledged for purposes of clarity that the
sale or disposition by the Company of all or substantially all of its interest
in Penn Virginia Resource GP, LLC or Penn Virginia Resource Partners, L.P. shall
not constitute a sale or disposition of all or substantially all of the assets
of the Company.

(b) Upon the occurrence of a Change in Control or such period prior thereto as
shall be established by the Committee, (i) Options and Restricted Stock Awards
shall automatically vest and (ii) Restricted Stock Awards shall become payable
in full and Options shall become 100% exercisable and shall remain exercisable
for the lesser of three years or the term thereof. In this regard, all
Restriction Periods and Vesting Periods shall terminate.

 

15. Plan Not to Affect Employment

Neither the Plan nor any Option or Restricted Stock Award shall confer upon any
employee of the Company any right to continue in the employment of the Company.

 

10



--------------------------------------------------------------------------------

16. Interpretation

The Committee shall have the power to interpret the Plan and to make and amend
rules for putting it into effect and administering it. It is intended that the
Restricted Stock Awards shall constitute property subject to federal income tax
pursuant to the provisions of Section 83 of the Code and that the Plan shall
qualify for the exemption available under Rule 16b-3 (or any similar rule) of
the Exchange Act. The provisions of the Plan shall be interpreted and applied
insofar as possible to carry out such intent.

 

17. Amendments

The Plan, any Option and the related option agreement and any Restricted Stock
Award and the related restricted stock award agreement may be amended by the
Board or the Committee, but any amendment that would require approval of the
shareholders of the Parent Company shall require the approval of the holders of
such portion of the shares of the capital stock of the Parent Company present
and entitled to vote on such amendment as is required by applicable law and the
terms of the Parent Company’s capital stock to make the amendment effective.
Notwithstanding the foregoing, no amendment shall be made which would disqualify
any member of the Committee from being a “non-employee director” as defined
herein. No outstanding Option shall be adversely affected by any such amendment
without the written consent of the Optionee or other person then entitled to
exercise such Option. No Restricted Stock Award shall be adversely affected by
any such amendment without the written consent of the Participant or other
person then entitled to receive the Shares subject to such Restricted Stock
Award.

 

18. Securities Laws

The Committee shall have the power to make each grant under the Plan subject to
such conditions as it deems necessary or appropriate to comply with the
then-existing requirements of Rule 16b-3 (or any similar rule) of the Securities
and Exchange Commission.

 

19. Effective Date and Term of Plan

The Plan became effective on May 4, 1999 and shall expire on December 31, 2013
unless sooner terminated by the Board.

 

11